Citation Nr: 0615033	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-41 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether or not new and material evidence regarding the issue 
of entitlement to service connection for a fungus infection 
(jungle rot) of the feet has been presented. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1941 to July 1945.  
Service personnel records reflect that he received the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination of the 
above Regional Office (RO).  The RO determined that new and 
material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
for a fungus infection of the feet.  A notice of disagreement 
(NOD) was received in October 2004, a statement of the case 
was issued in November 2004, and a substantive appeal was 
received in November 2004.

The veteran provided testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in May 2006, 
and a transcript of that hearing is on file.  At the hearing 
the veteran's accredited representative asked whether the 
veteran's case could be advanced on the docket due to 
advancing age.  Under the provisions of 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In May 2006, the 
undersigned Veterans Law Judge determined that good or 
sufficient cause has been shown, and granted the veteran's 
motion to advance his appeal on the Board's docket.

The claim of entitlement to service connection for a fungus 
infection of the feet on the merits is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required n the part of the appellant.

FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied service 
connection for a fungus infection of the feet, based on a 
finding that new and material evidence had not been presented 
to reopen the claim.  That decision was not appealed, and 
became final.

2.  Additional evidence submitted since the April 2000 rating 
decision is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

Evidence received since the final April 2000 determination 
wherein the RO determined that new and material evidence had 
not been presented to reopen a service connection claim for a 
fungus infection of the feet is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003).  In addition, VA 
has published regulations to implement provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In view of the favorable disposition herein as to the issue 
of whether the veteran's claim may be reopened, there is no 
need for the Board to further address the VCAA notice and 
assistance requirements described above.

II.  Factual Background

The service medical records (SMRs) are negative for any 
complaints, treatment, or diagnosis related to any fungal 
condition of the feet.  The July 1945 separation examination 
report indicates that an evaluation of the skin was normal 
and that the only abnormality of the veteran's feet was 2nd 
degree pes planus, asymptomatic.  

A VA examination report of 1948 revealed no abnormality of 
the feet.

The record includes an August 1993 statement from Dr. N, who 
indicated that he had been treating the veteran for 3 years 
for severe mycotic infection and thickening of the toenails, 
which had been present and progressive since the veteran 
developed a fungal dermatitis of the feet during service.  
Dr. N opined that the problem with the nails was definitely 
related to the previous fungal dermatitis.

In a statement from the veteran received in November 1993, he 
indicated that he had suffered from jungle rot since 1945.

In a March 1994 rating action, the RO denied service 
connection for a fungus infection of both feet.  The veteran 
was notified of that decision in March 1994, and he did not 
appeal it.

Thereafter three lay statements dated in 1998 from military 
comrades of the veteran's who served with him in the South 
Pacific were submitted for the record.  The authors attested 
that the veteran had a bad case of jungle rot (affecting the 
feet and toes) during service.

In August 1998 a second medical statement was received from 
Dr. N indicated that he had been treating the veteran for 
many years for onychomycosis involving most of the toes.  The 
doctor opined that this condition began during service.

A third medical statement was offered by Dr. N in January 
2000.  At that time, he stated that as the veteran recalled, 
he did have significant exposure to dampness and unsanitary 
conditions during service, which left him with thickened and 
uncomfortable toenails.  Dr. N indicated that it appeared 
that the veteran would have lifelong discomfort secondary to 
his nail problems.  

In an April 2000 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for a 
fungus infection of the feet.  The veteran was notified of 
that decision in April 2000 and did not appeal it; it 
therefore became final.

The veteran filed to reopen his claim in August 2003.  He 
reported that he had served in combat in the Philippines in 
connection with three separate invasions: Luzon, Panay, and 
Negros.  

In support of the claim, a fourth medical opinion from Dr. N, 
dated in August 2003, was offered for the record.  Dr. N 
stated that he had treated the veteran since 1990 and was 
aware of his service during World War II, in which he had a 
history of combat service in the Philippines.  Dr. N 
indicated that it was obvious to him that the current 
foot/nail condition was consistent with exposure to water, 
heat and a jungle environment and it was more than likely 
that the current (foot) condition was related to military 
service.

The record also contains a medical statement dated in 
September 2004 from Dr. K, an orthopedic surgeon, indicating 
that the veteran had been a patient in October 1960.  Dr. K 
reported that at that time, the veteran had been seen 
primarily due to a right knee injury which occurred during 
the New Britain Campaign (infantry).  But at the same time, 
the veteran had suffered from a fungus on both feet (jungle 
rot), which could be controlled but not cured.  Dr. K stated 
that the large toenails would rot, fall off and grow back 
with the same results.  Dr. K indicated that fungus of the 
feet could definitely be caused by unsanitary conditions 
created by 68 days without bathing, during the Negros 
campaign in the Philippine Islands. 

At his hearing before the undersigned in May 2006, the 
veteran indicated that his toenails started turning black 
during service after he was processed from Negros to the Isle 
of Lee.  He indicated that he lived a foxhole for a time 
during combat, with rainy and muddy conditions and little 
food.  He stated that for 2 months at a time he did not wear 
socks.  The veteran indicated that he might have seen Dr. K. 
prior to 1960.  The veteran indicated that his current 
symptoms consisted of painful toenails and recurrent 
infections.  

III.  Pertinent Law and Regulations with Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The April 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 2000 decision, which was the last final adjudication 
which disallowed the veteran's claim.

Effective August 29, 2001, changes were made to 38 C.F.R. 
§ 3.156(a), which defines new and material evidence.  Since 
the appellant's request to reopen his claim was filed in 
August 2003, the new language of 38 C.F.R. § 3.156(a) is 
applicable to his case.  Under its amended provisions, 
evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  See Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran maintains that he has a currently manifested 
fungus infection of the feet, claimed as jungle rot, which 
had its initial onset during service.

At the time of the April 2000 decision, the pertinent 
evidence consisted of service medical records, including a 
separation examination, which were negative for any 
indication of a fungus infection of the feet.  Three medical 
opinions have been offered by Dr. N to the effect that he had 
treated the veteran since 1990 for foot/toe infections and 
related symptoms and that he believed these to be related to 
service.  In essence, the RO rejected these statements as too 
remote to the veteran's service and lacking sufficient detail 
to support that conclusion.

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matter of 
whether the veteran has a currently manifested foot/toe 
disorder and whether a reasonable probability exists that any 
such currently manifested condition is etiologically related 
to service.

In this regard, the Board finds the August 2003 statement of 
Dr. N and the September 2004 statement of Dr. K to be of 
particular significance.  Dr. N's statement documents on-
going treatment (since 1990) for the veteran's foot/nail 
conditions/infections.  Both indicate that the circumstances 
of the veteran's combat service including significant heat 
and water exposure as well as unsanitary conditions, can be 
the cause of his claimed foot disorder.  In the case of Dr. 
N, he believed that to be more than just possible, opining 
that it was more likely than not.  

For the limited purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  As noted above, to 
reopen a claim, the claimant does not have to demonstrate 
that the new evidence would necessarily change the outcome of 
the prior denial.  See Hodge v. West, 155 F.3d. 1356, in 
which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.  Hodge, at 1363.

The August 2003 statement of Dr. N and the September 2004 
statement of Dr. K are clearly new in that they were not 
previously of record, nor is either cumulative or redundant 
of previously considered evidence.  Moreover, when considered 
in light of the three earlier statements of Dr. N as well as 
the provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. 
§ 3.304(d), this evidence bears directly and substantially 
upon the specific matter under consideration.  The law 
provides that satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005); Collette v. 
Brown, 82 F.3d 389 (1996). 

Furthermore, as the new evidence reflects that the veteran 
has a current disorder manifested by periodic by recurrent 
foot/toe infections which may be etiologically linked to 
service, it relates to an unestablished fact and it raises a 
reasonable possibility of substantiating the claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the Board is required to 
reopen the previously denied claim.  The claim is granted to 
this extent. 

Additional development by the RO is needed before the Board 
can proceed to final adjudication of the veteran's claim of 
entitlement to service connection for fungus infection of the 
feet on the merits.


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for a fungus infection 
(jungle rot) of the feet is reopened.


REMAND

With respect to the claim of entitlement to service 
connection for a fungus infection (jungle rot) of the feet, 
this claim has been reopened and the RO will need to review 
the entire evidentiary record, in accordance with the 
regulatory and statutory provisions that govern the 
adjudication of reopened claims.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  As to the veteran's claim on 
appeal on the merits, a remand is required for compliance 
with VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Although the Board regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The record contains four medical statements presented by Dr. 
N.  Collectively, these statements indicate that Dr. N. has 
been treating the veteran since 1990 for periodic foot/toe 
symptoms.  However, the file contains none of Dr. N.'s actual 
treatment records of the veteran, and it does not appear that 
these have ever been requested.  The Board believes that 
these records may prove helpful in adjudicating this claim 
and therefore will request them. 

Similarly, the record contains a September 2004 medical 
statement of Dr. K. indicating that the veteran had been seen 
in October 1960 for treatment of right knee symptoms as well 
as foot fungus.  Again, no actual medical records for Dr. K. 
are on file, and it is not clear when or for how long 
thereafter Dr. K. treated the veteran.  In his hearing 
testimony, the veteran stated that he believed that he may 
have been treated by Dr. K. for foot fungus even prior to 
October 1960.  Accordingly, the Board will request Dr. K. to 
provide any available treatment records relating to treatment 
of the veteran or in the alternative to provide a short 
statement of recollection of the dates and nature of 
treatment of the veteran.  

According to the 2006 hearing transcript, the veteran and his 
representative planned to provide additional evidence for the 
record following the hearing, accompanied by a waiver of 
initial RO consideration.  The transcript indicates that 
evidence would be routed through the RO to the Board.  At 
this point, no such additional evidence has been associated 
with the file.  Accordingly, if that additional evidence is 
already at the RO, the Board will request that it be added to 
the file; in the case that the RO has not yet received it, 
the veteran and his representative should be contacted to 
ascertain its whereabouts and secure that evidence.

The Board also feels compelled to add that, as has been 
pointed out by the veteran and his representative in this 
case, the record indicates that the veteran had combat 
service in the South Pacific and received a Combat Action 
Ribbon.  As was pointed out previously herein, therefore the 
provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d), 
are applicable to this case.  The law provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 
82 F.3d 389 (1996).  It is imperative that those provisions 
be applied upon readjudication of the veteran's claim on the 
merits.

Finally, the Board notes that the record does not contain an 
evaluation of the veteran's claimed foot/toe disorder with 
the benefit of review of the pertinent evidence in the claims 
folder, or a VA medical opinion regarding the etiology of the 
claimed condition.  In view of the veteran's advanced age and 
the multiple medical statements indicative of on-going 
treatment in the case, the Board does not feel compelled to 
order such examination.  The Board believes that a decision 
as to examining the veteran should be left to the discretion 
of the RO, dependent upon their finding that such additional 
evidentiary development is necessary prior to an adjudication 
of the claim on the merits.  

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should associate with the 
claims folder any additional evidence 
(with waiver) in their possession, 
consistent with the reference in the 2006 
hearing testimony - p. 2.  If the RO 
possesses no such evidence, the veteran's 
representative should be contacted in an 
attempt to locate that evidence and 
secure it for the file.  

2.  The RO should contact Dr. N. in 
Visalia, CA, who has reportedly treated 
the veteran for his foot/toe disorder(s) 
from 1990 forward, and request all 
available treatments records from him, 
after securing the necessary release 
form.  If that evidence is unavailable, 
notation should be made in the file to 
that effect.  

3.  The RO is requested to contact Dr. K. 
in Visalia, CA.  The veteran has 
indicated treatment from this source in 
1960, or even prior thereto, and it is 
not clear whether he was treated by Dr. 
K. thereafter.  Any available treatment 
records from Dr. K. should be requested, 
after securing the necessary release 
form.  If that evidence is unavailable, 
notation should be made in the file to 
that effect.  As it is possible that any 
such records have already been destroyed, 
in the alternative ask Dr. K. to provide 
a statement as to when and for how long 
he treated the veteran and to provide any 
recollections he might have regarding 
treating the veteran for foot/toe 
disorders/infections.  

4.  At the discretion of the RO, the 
veteran may be scheduled for a VA 
examination if it is deemed necessary.  
If so scheduled, the examiner should 
initially identify the veteran's reported 
symptoms and diagnose any current 
foot/toe disorder, claimed as fungus 
infection/jungle rot. 

a.  After a review of the veteran's 
claims folder and service medical 
records, the examiner should then 
provide the following opinion in 
conjunction with any/all currently 
manifested disorder:  Is it at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently manifested foot/toe disorder 
is etiologically related to service, 
or is such an etiology or relationship 
unlikely (i.e., less than a 50-50 
degree of probability).

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

5.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
on the merits as noted herein.  It is 
imperative that the provisions of 
38 U.S.C.A. § 1154 and 38 C.F.R. 
§ 3.304(d) be applied to the case.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


